Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-5, 8, 12, 14, 17, 24-25, 27, 34, 38, 41, 45, 47, and 53 are pending and in form for allowance as shown in the Examiner’s amendment herein.  Claims 10, 13, 26, 28, 32, 51-52 are canceled by Examiner’s amendment or otherwise in view of the Claim set filed 9/28/2021.  Claim 53 was newly added in the claim set filed 9/28/2021 and amended as set forth below.

Information Disclosure Statement
	The IDS filed 6/28/2021 and 9/28/2021 are acknowledged and presently considered. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Ellison on 11/9/2021.

The application has been amended as follows: 


1. 	A dimer two 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(I)
wherein
R1 is H; lower alkyl; aryl; heteroaryl; alkenyl; or heterocycle; all of which are optionally substituted with one or more substituents selected from the group consisting of H; hydroxyl; cyano; alkyl; alkoxy; aryloxy; vinyl; alkenyl; alkynyl; formyl; haloalkyl; halide; aryl; heteroaryl; amide; acyl; ester; ethers and thioethers; thioalkoxy; phosphino; and –NRaRb, where Ra and Rb are independently selected from lower alkyl, aryl or benzyl;   
R2 and R3 are each independently an amino acid side chain of a proteinogenic or a non-proteinogenic alpha-amino acid, 
provided that R2 and R3 may be covalently linked to each other to form a ring or may be covalently linked to R1 to form a cyclic secondary amine, 
R4 
5 or R6 forms a ring resulting in a proline residue having N-R4 as its N-terminus
R5 and R6 are independently selected from the amino acid side chains of a proteinogenic or a non-proteinogenic alpha-amino acid having the N-terminus thereof being the N-R4, or may form a cyclic side chain with R4;
stereocenters 1*and 2* are each independently selected from R and S; and
wherein Z is an amino terminus of an amino acid; -C=O- adjacent L is the carboxy terminus of an amino acid; and L along with Z and –C=O- is a peptide having the following formula:
Xy – Xz – X1 – X2 – X3
wherein Xy is a moiety comprising a radical of 3-aminomethyl-benzoic acid 
Xz is absent 
X1 is Leucine or tert-butyl-Ala;
X2 is Asp; and
X3 is Thr, Ile, MeThr, alloThr, Abu, Thr(OBn), Val, or alloIle,
wherein the two compounds of formula (I) are linked together at a carbon associated with Xy.
2. 	The dimer 1 is H.
3. 	The dimer 2 or R3 is covalently linked to R1 to form proline having NR1 as the N-terminus.
4. 	The dimer 2 and R3 are not both H.
5. 	The dimer 2 and R3 are H and CH3 respectively or vice versa. 

8. 	The dimer 4 and R6 form a ring resulting in a proline residue having N-R4 as its N-terminus.
9-10. 	(Cancelled)
Cancel claim 11.
12. 	The dimer 1 is Leu.
13.	(Cancelled) 
14. 	The dimer 3 is selected from the group consisting of Thr, Val, and Ile.
15-16. 	(Cancelled)
17. 	The dimer y comprises a radical of and [3-aminomethyl-5-(4-aza-phenyl)-benzoic acid]
18-23. 	(Cancelled)
24. 	The dimer 
25. 	The dimer the following compounds: 

    PNG
    media_image2.png
    498
    672
    media_image2.png
    Greyscale
;

    PNG
    media_image3.png
    511
    248
    media_image3.png
    Greyscale
;

    PNG
    media_image4.png
    475
    312
    media_image4.png
    Greyscale
; or
[AltContent: connector]
    PNG
    media_image5.png
    827
    261
    media_image5.png
    Greyscale
,
or a pharmaceutically acceptable salt thereof.
26. 	(Cancelled) 
27. 	The dimer two 
Cancel Claim 28.
29-31. 	(Cancelled)
Cancel Claim 32.
33. (Cancelled)
34. 	A pharmaceutical composition comprising the dimer 
35-37. 	(Cancelled)
dimer 
39-40. 	(Cancelled)
41. 	The method of claim 38, wherein the condition or disease is selected from the group consisting of Inflammatory Bowel Disease (IBD); ulcerative colitis; Crohn's disease; Celiac disease; [[(]]nontropical Sprue[[)]]; enteropathy and chronic pain
42-44. 	(Cancelled)
45. 	A method for treating a disease or condition in a patient comprising administering to the patient a therapeutically effective amount of the dimer 
46. 	(Cancelled)
47. 	A method for treating a disease or condition in a patient comprising administering to the patient a therapeutically effective amount of the dimer 
48-50. 	(Cancelled)
Cancel Claim 51.
Cancel Claim 52
53. 	The dimer dimer 


    PNG
    media_image6.png
    784
    629
    media_image6.png
    Greyscale

or a pharmaceutically acceptable salt thereof.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Boer et al. (J. Med. Chem., vol. 44:2586-2592 (2001); cited in Action mailed 6/28/2021); however, this art does not teach, disclose, or suggest any dimeric compounds comprising compounds of the form of instant formula (I), wherein Xy is radical of 3-aminomethyl-benzoic acid and R4 along with R5 or R6 forms a ring resulting in a proline residue having N-R4 as its N-terminus, which is a point of novelty.  Accordingly, the closest prior art of record neither anticipates or renders obvious the pending claim scope. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid 

Conclusion
Claims 1-5, 8, 12, 14, 17, 24-25, 27, 34, 38, 41, 45, 47, and 53 are allowed as amended above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/RANDALL L BEANE/Primary Examiner, Art Unit 1654